Case 1:20-cr-00119-RDA Document1 Filed 05/26/20 Page 1 of 2 PagelD# 1

 

 

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT FOR THE FLED
EASTERN DISTRICT OF VIRGINIA IN OPEN COURT
Alexandria Division MAY 26 2020
UNITED STATES OF AMERICA ) 3... CLERKULS. DISTRICT COURT
) Case No. 1:20-cr-119 ALEXANDRIA, VIRGINA
v. )
) 18 U.S.C. § 2252(a)(4)(B)
JAMES B. CLAWSON, SR. ) (Possession of Child Pornography)
)
Defendant. ) Forfeiture Notice
INDICTMENT

May 2020 Term — at Alexandria, Virginia
THE GRAND JURY CHARGES THAT:

From on or about April 8, 2019, to on or about July 24, 2019, at or near Alexandria,
Virginia, in the Eastern District of Virginia, the defendant, JAMES B. CLAWSON, SR..,
knowingly possessed matter, that is, a PNY thumb drive, which contained a visual depiction of a
minor engaging in sexually explicit conduct, the producing of which visual depiction involved the
use of a minor engaging in sexually explicit conduct, and which visual depiction was shipped and
transported using any means and facility of interstate and foreign commerce, and which was
produced using materials which had been mailed and so transported, by any means including by
computer.

(In violation of Title 18, United States Code, Section 2252(a)(4)(B).)

PRIOR CONVICTION ALLEGATION

Pursuant to Title 18, United States Code, Section 2252(b)(2), it is further alleged that prior
to committing the offense charged in the sole count of this Indictment, the defendant was convicted
under chapter 110 of Title 18 of the United States Code; that is, the defendant was convicted in

the United States District Court for the Eastern District of Virginia, on October 16, 2009, in Case
Case 1:20-cr-00119-RDA Document1 Filed 05/26/20 Page 2 of 2 PagelD# 2

No. 1:09-cr-367, of distribution of child pornography, in violation of Title 18, United States Code,
Section 2252A(a)(2).
FORFEITURE NOTICE

THE GRAND JURY FURTHER FINDS that there is probable cause that the property
described below is subject to forfeiture.

Pursuant to Federal Rule of Criminal Procedure 32.2(a), the defendant is hereby notified
that, if he is convicted of the offense charged in the sole Count of this Indictment, he shall forfeit
to the United States his interest in:

1. any visual depiction of a minor engaging in sexually explicit conduct, the production

of which involved the use of a minor engaged in sexually explicit conduct;

2. any property, real or personal, constituting or traceable to gross profits or proceeds

obtained from the offense; and

3. any property, real or personal, used or intended to be used to commit or to promote the

commission of the offense, and any property traceable to such property.
The property subject to forfeiture includes, but is not limited to, one (1) PNY thumb drive.

fiaconndtines with 18 U.S.C. § 2253 and Fed. R. Crim. P. 32.2(a).)

A TRUE BILL
Pursuant to the E-Government Act,,

i filed
The original of this page has been
under seal in the Clerk's Office

FOREPERSON

 

G. Zachary Terwilliger
United States Attorney

By: LW Lb beaony —~

William G. Clayman
Special Assistant United States Attorney (LT)

Seth M. Schlessinger
Assistant United States Attorney
